J-S25010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 PHEY CHARLES WILSON                      :
                                          :
                    Appellant             :   No. 1539 WDA 2021

       Appeal from the Judgment of Sentence Entered June 15, 2021
  In the Court of Common Pleas of Washington County Criminal Division at
                     No(s): CP-63-CR-0000562-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED: October 11, 2022

      Appellant, Phey Charles Wilson, appeals from the aggregate judgment

of sentence of 1 to 2 years’ incarceration, imposed after he pled nolo

contendere to false imprisonment and indecent assault. On appeal, Appellant

wishes to argue that the trial court abused its discretion by denying his post-

sentence motion to withdraw his plea. Additionally, Appellant’s counsel, Adam

Yarussi, Esq., seeks to withdraw his representation of Appellant pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). After careful review, we deny counsel’s

request to withdraw and issue the following instructions.

      The trial court summarized the facts and procedural history of

Appellant’s case, as follows:

      On November 9, 2018[,] at 3:25 P.M.[,] Officer Richards was
      dispatched to South Hills Rehab [for] an alleged assault. Officer
      Richards interviewed the victim, [C.C.], in order to determine
J-S25010-22


     what had transpired. [C.C.] told Officer Richards that she had
     been assisting a patient[, Appellant] … in room 206. She told
     Officer Richards that[,] as she was guiding [Appellant] back to his
     room[,] … he began to play with her hair and put his hand on her
     shoulder. When they … arrived at his room[,] she attempted to
     direct him to his bed, however, [Appellant] proceeded to put his
     arms around her body and touched both of her breasts with his
     hands.

     At this point[, C.C.] attempted to break free of [Appellant’s] hold
     on her. She pushed him backwards towards the bed in an effort
     to get him off her. She then yelled for help. [Appellant]
     responded by attempting to cover her mouth with his hands.
     [C.C.] told Officer Richards that when another aide came into the
     room[, Appellant] immediately jumped off her and proceeded to
     act as if nothing had happened. Officer Richards interviewed
     another patient who was in the same room as [Appellant]. This
     interview revealed that the other patient had heard a commotion
     and did hear [C.C.] cry out for help. The other patient told Officer
     Richards that he had pressed the ‘help’ button in order for
     someone to come to the aid of [C.C].

     On December 14, 2018[, Appellant] was charged with the
     following violations:

        Count 1: Unlawful Restraint/Serious Bodily Injury, 18
        Pa.C.S.[] § 2902(a)(1), a Misdemeanor of the First Degree.

        Count 2: False Imprisonment, 18 Pa.C.S.[] § 2903(a), a
        Misdemeanor of the Second Degree.

        Count 3: Indecent Assault Without Consent of Other, 18
        Pa.C.S.[] § 3126(a)(1), a Misdemeanor of the Second
        Degree.

     On February 23, 2021, a non-jury trial was scheduled to take place
     before this [c]ourt. [Appellant], however, decided to enter into
     an open plea of nolo contendere to False Imprisonment and
     Indecent Assault. The [c]ourt accepted [Appellant’s] plea as a
     decision made knowingly, voluntarily, and intelligently. The plea
     to Indecent Assault required a determination of whether
     [Appellant] should be classified as a [S]exually [V]iolent
     [P]redator (SVP), which mandated that the Sexual Offenders
     Assessment Board (SOAB) conduct and complete an assessment
     on the issue within 90 days. It was after [Appellant entered] his
     plea … that this [c]ourt scheduled a sentencing hearing for June

                                    -2-
J-S25010-22


       8, 2021, at which time an SVP hearing would take place as well.
       On June 10, 2021, this [c]ourt issued an explanatory order
       classifying [Appellant] as a[n SVP]. On June 15th, this [c]ourt filed
       an Amended Order of Sentence. [Appellant] filed a timely[,] Post-
       Sentence Motion to withdraw his [nolo contendere] plea on June
       25, 2021. [Appellant] alleged that his plea was not made
       knowingly, intelligently, and voluntarily.

Trial Court Opinion, 12/1/21, at 1-3 (unnumbered; footnotes omitted; some

spacing altered).

       On November 30, 2021, the court issued an order and opinion denying

Appellant’s post-sentence motion.1 He filed a timely notice of appeal. The

court did not direct Appellant to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. However, on December 30, 2021, the court

filed a document entitled, “1925(b) Order,” simply stating that it was relying

on its November 30, 2021 opinion in asking this Court to “dismiss the appeal.”

Order, 12/30/21, at 1 (single page).

       On January 5, 2022, Attorney Yarussi filed a “Motion for Leave to

Withdraw as Counsel[,]” claiming that Appellant refused to speak to him and,

thus, counsel could not “effectively represent Appellant nor … confirm if

Appellant wants to pursue the appeal.”           Motion for Leave to Withdraw as

Counsel, 1/5/22, at 1 (unnumbered). On January 13, 2022, this Court denied

counsel’s motion to withdraw, without prejudice for him to seek to withdraw



____________________________________________


1 Appellant’s post-sentence motion was filed by his prior counsel, Kimberly A.
Furmanek, Esq. On December 14, 2021, the trial court granted Attorney
Furmanek’s petition for leave to withdraw and appointed Attorney Yarussi to
represent Appellant.

                                           -3-
J-S25010-22



in the trial court. It is unclear if counsel filed any motion to withdraw in the

trial court.

      On February 25, 2022, Attorney Yarussi filed with this Court an Anders

brief. However, he did not file another application to withdraw. In his Anders

brief, Attorney Yarussi states two issues for our review:

      I.       There are no non-frivolous issues preserved for appeal.

      II.      Whether the [t]rial [c]ourt erred and abused its discretion
               by denying Appellant the right to withdraw his guilty plea …
               after Appellant was advised of his rights by the court and
               his trial counsel[,] and was his plea … knowing, intelligent,
               and voluntary.

Anders Brief at 7.

      It is well-settled that,

      this Court must first pass upon counsel’s petition to withdraw
      before reviewing the merits of the underlying issues presented by
      [the appellant]. Commonwealth v. Goodwin, 928 A.2d 287,
      290 (Pa. Super. 2007) (en banc).

      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

            (1) provide a summary of the procedural history and facts,
            with citations to the record;

            (2) refer to anything in the record that counsel believes
            arguably supports the appeal;

            (3) set forth counsel’s conclusion that the appeal is
            frivolous; and

            (4) state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.



                                        -4-
J-S25010-22


      Santiago, 978 A.2d at 361. Counsel also must provide a copy of
      the Anders brief to his client. Attending the brief must be a letter
      that advises the client of his right to: “(1) retain new counsel to
      pursue the appeal; (2) proceed pro se on appeal; or (3) raise any
      points that the appellant deems worthy of the court[’]s attention
      in addition to the points raised by counsel in the Anders brief.”
      Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super.
      2007), appeal denied, … 936 A.2d 40 ([Pa.] 2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied these technical requirements of Anders

and Santiago, this Court must then “conduct a simple review of the record to

ascertain if there appear[s] on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated.”      Commonwealth v.

Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc).

      In this case, we cannot grant Attorney Yarussi’s request to withdraw for

several reasons. First, counsel’s January 5, 2022 application to withdraw was

denied by this Court on January 13, 2022, and counsel never filed another

such petition with this Court. Thus, we cannot grant withdrawal where no

petition is presently pending before our Court.

      Second, Attorney Yarussi’s Anders brief fails to comply with the above-

stated requirements. Namely, Attorney Yarussi has failed to refer to anything

in the record that might arguably support Appellant’s appeal. See Santiago,

978 A.2d at 359 (repeating that “what the brief must provide under Anders

are references to anything in the record that might arguably support the

appeal”). In particular, counsel’s “Statement of Questions Involved” indicates

that Appellant wishes to challenge the trial court’s denial of his post-sentence



                                     -5-
J-S25010-22



motion to withdraw his nolo contendere plea on the basis that his plea was

not knowing, intelligent, and voluntary. However, Attorney Yarussi offers no

discussion in his Anders brief of why Appellant believes his plea was invalid

(i.e., such as the claims raised by prior counsel in Appellant’s post-sentence

motion), or any analysis of why those claims are frivolous.

      For instance, in the post-sentence motion filed by Attorney Furmanek,

she argued that Appellant should be permitted to withdraw his nolo

contendere plea because he was unaware, at the time of his plea, of the

applicable sex-offender registration requirements to which he would be

subject.   See Brief in Support of Post-Sentence Motion, 9/30/21, at 5

(unnumbered). Instead, the court merely informed Appellant that he would

undergo an SVP evaluation by the SOAB, but it did not inform him that he

could be subject to a lifetime registration requirement if found to be an SVP.

Id.   Appellant also claimed, in his post-sentence motion, that “he did not

execute a knowing, intelligent, and voluntary waiver permitting him to be

sentenced prior to the [SVP] classification.” Id. He further stressed that he

had declared his innocence at his sentencing hearing, thereby supporting his

post-sentence motion to withdraw his plea, but no further inquiry into this

declaration was made by the court. Id. at 8. Additionally, Appellant claimed

in his post-sentence motion that the record indicates he was incompetent to

enter a plea of nolo contendere, yet neither his counsel nor the court inquired

into this issue. Id. at 9. More specifically, Appellant contended that he was

suffering from a “mental breakdown” at the time he entered his plea, and that

                                     -6-
J-S25010-22



he “does not recall whether he was even present in the courtroom when he

entered the plea, nor does he recall any of the questions asked of him.” Id.

at 10.

         Given these issues surrounding his plea, Appellant argued that it was

not knowing, intelligent, and voluntary, and that he should be permitted to

withdraw it. The court denied Appellant’s motion. On appeal, Attorney Yarussi

concludes that Appellant has no non-frivolous issues to pursue, yet he offers

no discussion of why the claims set forth in prior counsel’s post-sentence

motion are frivolous. Instead, counsel merely sets forth the law pertaining to

the requirements for an attorney who is seeking to withdraw, Anders Brief at

10, and then states the following, verbatim argument, in its entirety:

         II. Whether the [t]rial [c]ourt erred and abused its discretion by
         denying Appellant the right to withdraw his guilty plea due after
         Appellant was advised of his rights by the court and his trial
         counsel and was his plea was knowing, intelligent, and voluntary.

         “Imposition of sentence … will not be disturbed by an appellate
         court absent a manifest abuse of discretion.            An abuse of
         discretion is more than just an error in judgement, and, on appeal,
         the trial court will not be found to have abused its discretion unless
         the record discloses that the judgement exercised was manifestly
         unreasonable, or the result of partiality, prejudice, bias or ill-will.”
         Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super.
         2004).

         Once a defendant has entered a plea of guilty, it is presumed that
         the defendant was aware of what he was doing, and the burden
         of proving involuntariness is on the defendant. Commonwealth
         v. Stork, 1999 Pa. Super. 212, 737 A.2d 789 (1999).

         In order to set aside a plea on the grounds that counsel
         ineffectively advised the defendant to plead guilty despite a
         meritorious suppression claim, the appellant must show: (1) the
         existence of constitutionally inform incriminating evidence; (2)

                                          -7-
J-S25010-22


      that his guilty plea was primarily motivated by such evidence; and
      (3) that he was incompetently advised by counsel to plead guilty
      rather than stand trial. Commonwealth v. Moser, 757 A.2d 377
      (Pa.Super.2000).

      A criminal defendant has the right to effective assistance of
      counsel during the plea process. Commonwealth v. Rathfon,
      2006 Pa. Super. 106, 899 A.2d 365 (2006). However, allegations
      of ineffectiveness in connection with the entry of a guilty plea will
      only serve as a basis for withdrawal if the defendant can show that
      the ineffective assistance rendered the plea involuntary or
      unknowing, that is, (1) counsel’s action or omission was of
      questionable legal soundness; (2) counsel had no reasonable
      basis for the action or omission designed to further the
      defendant’s interests; and (3) counsel’s failure prejudiced the
      defendant. To show prejudice, the defendant must establish a
      reasonable probability that, but for counsel’s errors, he would not
      have pleaded guilty. Commonwealth v. Hickman, 799 A.2d
      136, 141-142 (Pa.Super.2002). A knowing and voluntary guilty
      plea must provide a defendant the opportunity to assess his
      chances of obtaining a reduced sentence as opposed to going to
      trial.

Anders Brief at 11-12.

      We conclude that counsel has failed to refer to anything in the record

that might arguably support the appeal. In particular, while Appellant’s prior

counsel identified several challenges to the validity of Appellant’s plea in his

post-sentence motion, Attorney Yarussi does not discuss any of those claims,

or offer any analysis of why they are frivolous. See Santiago, 978 A.2d at

359 (indicating that an Anders brief must “offer[] an issue for a court’s

consideration,” and then “reflect[] counsel’s candid assessment of the

complete lack of merit in his client’s case”). Instead, Attorney Yarussi simply

provides boilerplate legal principles with no analysis of how they apply to the




                                      -8-
J-S25010-22



facts of Appellant’s case.   This is insufficient to meet the requirements of

Anders/Santiago.

      Accordingly, we deny counsel’s request to withdraw. We direct counsel

to: (1) file a petition to withdraw with this Court, (2) file, and send to

Appellant, an amended Anders brief that discusses the claims raised in

Appellant’s post-sentence motion, and meets all other requirements for

withdrawal set forth supra, and (3) send a letter to Appellant (and attach a

copy of the letter to his amended Anders brief) informing him of the rights

enumerated in Nischan. Alternatively, counsel may file an advocate’s brief

on Appellant’s behalf. We instruct counsel to comply with these directives

within 21 days of the filing date of this memorandum. The Commonwealth

shall then have 14 days from the filing date of Attorney Yarussi’s amended

Anders brief (or advocate’s brief) to file an amended Appellee’s brief, if it so

chooses.

      Request to withdraw denied.      Instructions issued to counsel.    Panel

jurisdiction retained.




                                     -9-